Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 1 of 7


                                                       UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Sep 07 2021
                                                        ARTHUR JOHNSTON, CLERK
Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 2 of 7
Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 3 of 7
Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 4 of 7
Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 5 of 7
Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 6 of 7
Case 1:21-cr-00029-TBM-JCG Document 32 Filed 09/07/21 Page 7 of 7
